            Case 6:20-cv-00473-ADA Document 49 Filed 11/16/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS                     Case No. 6:20-cv-00473-ADA
LICENSING AND DEVELOPMENT,                             Case No. 6:20-cv-00474-ADA
                                                       Case No. 6:20-cv-00475-ADA
                Plaintiff,                             Case No. 6:20-cv-00476-ADA
                                                       Case No. 6:20-cv-00477-ADA
                                                       Case No. 6:20-cv-00478-ADA
       v.                                              Case No. 6:20-cv-00479-ADA
                                                       Case No. 6:20-cv-00480-ADA
                                                       Case No. 6:20-cv-00481-ADA
                                                       Case No. 6:20-cv-00482-ADA
DELL TECHNOLOGIES INC., DELL INC.,                     Case No. 6:20-cv-00485-ADA
EMC CORPORATION, AND VMWARE,                           Case No. 6:20-cv-00486-ADA
INC.,

                Defendants.                            JURY TRIAL DEMANDED



              JOINT MOTION TO ENTER AGREED SCHEDULING ORDER

TO THE HONORABLE COURT:

       Pursuant to the Court’s instructions, the parties have further conferred on a proposed

scheduling order. The parties agree on the case schedule attached as Exhibit A.


Dated: November 16, 2020
       Case 6:20-cv-00473-ADA Document 49 Filed 11/16/20 Page 2 of 3




By: /s/ James L. Etheridge                   By: /s/ Brian A. Rosenthal (with permission) .
    /s/ James L. Etheridge                       Benjamin Hershkowitz
    James L. Etheridge                           bhershkowitz@gibsondunn.com
    Texas State Bar No. 24059147                 Brian A. Rosenthal
    Ryan S. Loveless                             brosenthal@gibsondunn.com
    Texas State Bar No. 24036997                 Allen Kathir
    Travis L. Richins                            akathir@gibsondunn.com
    Texas State Bar No. 24061296                 Kyanna Sabanoglu
                                                 ksabanoglu@gibsondunn.com
    ETHERIDGE LAW GROUP, PLLC                    GIBSON, DUNN & CRUTCHER LLP
    2600 E. Southlake Blvd., Suite 120 / 324     200 Park Avenue
    Southlake, Texas 76092                       New York, NY 10166-0193
    Telephone: (817) 470-7249                    Telephone: 212.351.4000
    Facsimile: (817) 887-5950                    Facsimile: 212.351.4035
    Jim@EtheridgeLaw.com
    Ryan@EtheridgeLaw.com                        Barry K. Shelton
    Travis@EtheridgeLaw.com                      Texas State Bar No. 24055029
                                                 bshelton@sheltoncoburn.com
    Mark D. Siegmund                             SHELTON COBURN LLP
    State Bar No. 24117055                       311 RR 620, Suite 205
    mark@waltfairpllc.com                        Austin, TX 78734-4775
    Law Firm of Walt, Fair PLLC.                 Telephone: 512.263.2165
    1508 North Valley Mills Drive                Facsimile: 512.263.2166
    Waco, Texas 76710
    Telephone: (254) 772-6400
    Facsimile: (254) 772-6432                    Y. Ernest Hsin
                                                 ehsin@gibsondunn.com
    Attorneys for Plaintiff                      Jaysen S. Chung
                                                 jschung@gibsondunn.com
                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 555 Mission Street, Suite 3000
                                                 San Francisco, CA 94105-0921
                                                 Telephone: 415.393.8200
                                                 Facsimile: 415.393.8306

                                                 Ryan K. Iwahashi
                                                 riwahashi@gibsondunn.com
                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 1881 Page Mill Road
                                                 Palo Alto, CA 94304-1211
                                                 Telephone: 650.849.5300
                                                 Facsimile: 650.849.5333

                                                 Attorneys for Defendants




                                           2
         Case 6:20-cv-00473-ADA Document 49 Filed 11/16/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

       The undersigned certifies that on November 16, 2020, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document

through the Court’s CM/ECF system under Local Rule CV-5(b)(1).

                                                        /s/ James L. Etheridge     .
                                                        James L. Etheridge




                                             3
